Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered April 3, 1992, which, insofar as appealed from, and granting retention directed petitioner hospital to assign "another treating psychiatrist” to respondent patient and to place respondent on an "open ward with privileges”, unanimously affirmed, without costs.
Contrary to petitioner’s contention, the court does have jurisdiction, under its parens patriae power, to protect the person and property of individuals unable to care for themselves by reason of mental illness (Rivers v Katz, 67 NY2d 485; Matter of Doe, 104 AD2d 200), to condition petitioner’s retention of respondent upon the provision of specific services the court deems necessary to remedy a failed therapeutic relationship, in order to protect respondent’s constitutional right to the least restrictive alternative consistent with the legitimate purposes of a commitment (Matter of Kesselbrenner v Anonymous, 33 NY2d 161, 167), and to ensure effective and proper treatment (Matter of Nyazi, 111 Misc 2d 414; Matter of Shirley C., 136 Misc 2d 843).
We have reviewed petitioner’s remaining claims and find *322them to be without merit. Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.